People v Thompson (2016 NY Slip Op 07041)





People v Thompson


2016 NY Slip Op 07041


Decided on October 26, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 26, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


[*1]The People of the State of New York, respondent,
vJonathan Thompson, appellant.


Laurette Mulry, Riverhead, NY (Felice B. Milani of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Alfred J. Croce of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered November 17, 2014, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the record demonstrates that he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Sanders, 25 NY3d 337, 341; People v Lopez, 6 NY3d 248, 256-257; People v Bernardini, 142 AD3d 671). The defendant's valid appeal waiver precludes review of his challenge to the factual sufficiency of his plea allocution to the charge of murder in the second degree (see People v Conway, 140 AD3d 1185; People v DuChatellier, 138 AD3d 887; People v Pinero, 138 AD3d 763).
The defendant's remaining contention, that his plea should be vacated because the County Court allowed the prosecutor to conduct a portion of the plea allocution, is without merit (see People v Johnson, 140 AD3d 1188; People v Fowler, 111 AD3d 958, 958; cf. People v Sanders, 25 NY3d 337). Accordingly, we affirm the judgment of conviction.
CHAMBERS, J.P., HALL, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court